 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

re ee ee cere et et eet tet fee ath tt ne te x
NANCY ALTAGRACTA MATSONAVE,

Plaintiff, : 18 Civ. 2960 (HBP)

-against- : OPINION
AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner of
Social Security,

Defendant.
ae ee ee ee ee ee EE EE x

PITMAN, United States Magistrate Judge:

I. Introduction

Plaintiff Nancy Altagracia Maisonave brings this action
pursuant to section 205(g) of the Social Security Act (the
"Act"), 42 U.S.C. § 405(g), seeking judicial review of a final
decision of the Commissioner of Social Security ("Commissioner"),
denying her application for disability insurance benefits ("DIB")
for the period beginning December 13, 2011 and continuing to the
present (Complaint, dated Apr. 4, 2018 (Docket Item ("D.1T.") 1)
("Compl."))}. Plaintiff has moved for judgment on the pleadings
pursuant to Rule 12(c) of the Federal Rules of Civil Procedure

(D.I. 14). All parties have consented to my exercising plenary

 

 

 
jurisdiction pursuant to 28 U.S.C. § 636(c). For the reasons set

forth below, plaintiff's motion is denied.
Il. Facts!’
A. Procedural Background

On October 4, 2014, plaintiff filed an application for
DIB, alleging that she became disabled on December 13, 201i (Tr.
236). After her application for benefits was initially denied on
December 6, 2013 (Tr. 158-63), she requested, and was granted, a
hearing before an administrative law judge ("ALU") (Tr. 165-66,
185-210).

Plaintiff and her attorney appeared before ALJ Seth
Grossman for a hearing on July 23, 2015 and May 9, 2016, at which
plaintiff, vocational expert ("VE") Dr. Tites,* VE David Festa
and a medical expert, Dr. Allan Levine, testified (Tr. 30-74, 75-
141). On December 13, 2016, the ALJ issued his decision finding

that plaintiff was not disabled (Tr. 12-29). This decision

 

‘T recite only those facts relevant to the resolution of the
pending motion, The administrative record that the Commissioner
filed pursuant to 42 U.S.C. § 405(g) sets out plaintiff's social
and medical history more fully (Administrative Record, dated June
13, 2018 (D.I. 13} ("Tr.")).

@The hearing transcript from July 23, 2015 refers to the
vocational expert as "Dr. Tites" and "Mr. Tites," but does not
disclose his first name; Dr. Tites's resumé is not contained in
the record.

 

 

 
became the final decision of the Commissioner on March 9, 2018
when the Appeals Council denied plaintiff's request for review
(Tr. 1-5). Plaintiff timely commenced this action on April 4,

2018, seeking review of the Commissioner's decision (Compl.).

B. Social Background

Plaintiff was born on June 9, 1965 and was 49 years old
when she applied for DIB (Tr. 236). Plaintiff was married with
two adult daughters (Tr. 43}, and she lived with her husband in
the Bronx (Tr. 236}. Plaintiff's "Work History Report" stated
that she was employed from 1998 to 2011 as a factory worker who
washed linens (Tr. 285-86). She worked eight hours per day, five
days per week, and her work included lifting laundry baskets that
weighed up to 20 pounds (Tr. 286). Plaintiff's "Disability
Report" stated that she could speak and understand English, but
that she was unable to read or write in English (Tr. 292); she
testified at the hearing through an interpreter (Tr. 33-34, 77-

78).

 

 
C. Medical Background
i. Dr. Virginia Contreras

Plaintiff's primary care physician referred plaintiff
to Dr. Virginia Contreras, a psychiatrist, for depression and
irritability (Tr. 363, 412). In plaintiff's first appointment
with Dr. Contreras on December 13, 2011, plaintiff reported
feeling angry at times during the previous six months, with the
urge "to hurt someone" (Tr. 363, 412). Plaintiff also reported
an inability to sleep and decreased libido, but she denied any
suicidal thoughts (Tr. 363, 412). In her examination of plain-
tiff's mental status, Dr. Contreras noted that plaintiff was
alert and oriented, with coherent speech and a depressed, tearful
mood (Tr. 363, 412).

On February 1, 2012, plaintiff reported that she
continued to feel irritable (Tr. 364, 413), but at her March 3,
2012 appointment, she told Dr. Contreras that she was sleeping
better (Tr. 365, 415). In May of 2012, plaintiff reported
feeling very angry at her daughter after her daughter was caught
stealing and got into a fight with another girl (Tr. 365, 415).
At plaintiff's September 13, 2012 appointment, Dr. Contreras
noted that plaintiff was depressed as a result of the deaths of

her brother and sister and that plaintiff was no longer working

 

 
because the laundry business where she had been employed had
burned down (Tr. 366, 414}.

On November 15, 2012, Dr. Contreras noted that
plaintiff was stable and that she denied any suicidal or
homicidal thoughts (Tr. 416). In February of 2013, plaintiff
reported that she had gone to the psychiatric emergency room
twice "due to angry episodes"; she was discharged after a few
hours (Tr. 367, 424). Plaintiff again denied any suicidal or
homicidal thoughts (Tr. 367, 424).

In August of 2013, Dr. Contreras diagnosed plaintiff
with depression (Tr. 368, 423). Plaintiff's PHQ-9° score was 27
on August 8, 2013 (Tr. 437). Dr. Contreras noted that piain-
tiff's husband, who attended plaintiff's appointment with her,
felt that plaintiff was depressed, and that plaintiff was "very
concerned" that her husband might lose his job (Tr. 368, 423).

Plaintiff was also continuing to grieve the deaths of her sib-

 

3The PHO-9 is a questionnaire used to assess the severity of
a patient's depression. A score of 20 to 27 indicates severe
depression; a score of 15 to 19 indicates moderately severe
depression; a score of 10 to 14 indicates moderate depression;
and a score of 5 to 9 indicates mild depression. See PHO-9
Questionnaire for Depression Scoring and Interpretation,
University of Michigan, http://www.med.umich.edu/linfo/-
FHP/practiceguides/depress/score.pdf (last visited Aug. 12,
2019).

 

 
lings and "having issues" with her 18-year-old daughter (Tr. 368,
423).

On August 8, 2013, Dr. Contreras wrote that plaintiff
sufferered from "frequent decompensations and psychiatric
hospitalizations which require highly dosed treatment with

psychotropic medications" (Tr. 328). Dr. Contreras opined that

 

as a result of her psychiatric condition and the sedative effects
of her medication, plaintiff was unable to work (Tr. 328).

At plaintiff's November 8, 2013 appointment, Dr.
Contreras noted that plaintiff was stable and denied any suicidal
or homicidal thoughts (Tr. 369, 422). However, plaintiff's PHQ-9
score remained at 27 (Tr. 438), and she reported that her husband
had lost his job and that they were four months behind on their
rent payments (Tr. 369, 422).

In a medical source statement dated January 29, 2014
(Tr. 397-99), Dr. Contreras opined that plaintiff's abilities to
understand, remember and carry out simple and complex instruc-
tions and to make judgments on simple and complex work-related
decisions were markedly limited (Tr. 397). Dr. Contreras also
found that plaintiff's abilities to interact appropriately with

the public, supervisors and co-workers and to respond appropri-

 

ately to usual work situations and changes in a routine work

 

setting were markedly limited (Tr. 398). Dr. Contreras wrote
that she based her findings on clinical assessments, laboratory
testing and plaintiff's PHO-9 scores (Tr. 398). Finally, she
opined that plaintiff's limitations first presented on December
13, 2011 (Tr. 398).

Throughout the rest of 2014 and into 2015, plaintiff
remained stable according to Dr. Contreras (Tr. 417-21). Al-
though plaintiff's mood was depressed in March of 2014, it
improved to "pleasant" by August (Tr. 420-21), but her August 6,
2014 PHOQ-9 score was 26 (Tr. 435). However, on October 27, 2014,
plaintiff's PHQ-9 score had improved to 17 (Tr. 434). In Decem-
ber of 2014 and April of 2015, plaintiff reported that her sleep
and appetite were adequate (Tr. 417-18). On April 17, 2015, Dr.
Contreras wrote a letter identical to her August 8, 2013 letter
on plaintiff's behalf (Tr. 410). Dr, Contreras reiterated her
opinion that plaintiff was unable to work (Tr. 410). On June 29,
2015, plaintiff's PHQ-9 score had gone up to 22 (Tr. 432).

In a mental impairment questionnaire dated June 29,
2015, Dr. Contreras wrote that plaintiff "presents with severe
depression that has been recurring and remitting for the past
several years. [Plaintiff] also presents with uncontrollable

anger." (fr. 426). Dr. Contreras listed plaintiff's signs and

 

 

 
symptoms as anhedonia,’ appetite disturbance with weight change,
decreased energy, thoughts of suicide, hallucinations or delu-
sions, inappropriate affect, feelings of guilt or worthlessness,
motor tension, impulse control impairment, emotional lability,
generalized persistent anxiety, neck and body pain and headache,
mood disturbance, difficulty thinking or concentrating, paranoid
thinking, sleep disturbance and emotional withdrawal (Tr. 427,
429). She opined that plaintiff was "(u]Jnable to meet competi-
tive standards” with respect to her abilities to remember work-
like procedures, to maintain attention for two hours, to maintain
regular attendance and be punctual, to sustain an ordinary
routine, to work with or near others without undue distraction,
to make simple work-related decisions, to complete a normal
workday and workweek without interruption, to perform at a
consistent pace, to accept instruction and respond appropriately
to criticism, to respond appropriately to changes in a routine
work setting, to deal with normal work stress, to interact
appropriately with the general public, to maintain socially

appropriate behavior, to adhere to basic standards of neatness

 

‘Anhedonia means "total loss of feeling of pleasure in acts

 

that normally give pleasure." Dorlandg's Illustrated Medical
Dictionary, at 91 (32nd ed. 2012) ("Dorland's").

8

 

 

 

 
and cleanliness, to travel in unfamiliar places and to use public

transportation (Tr. 428).
2. Dr. Marilee Mescon

Dr. Marilee Mescon, a consulting internist, examined
plaintiff on November 14, 2013 (Tr, 384-87). Plaintiff com-
plained of an accidental puncture wound to her right hand, which
she sustained when she fell on a key (Tr. 384). Plaintiff
reported undergoing two hand surgeries after her fall (Tr. 384).
Plaintiff denied any history of high biood pressure, diabetes,
heart problems, asthma, emphysema or seizures (Tr. 384).

Plaintiff reported to Dr. Mescon that she started
smoking cigarettes in 2010 and that she smoked one pack per day
(Tr. 384). She denied drinking alcohol or using iilegal drugs
(Tr. 384). Plaintiff reported that she cooked, cleaned, did
laundry and shopped (Tr. 384). She showered, bathed and dressed
herself and spent her time watching television (Tr. 384).

Upon examination, nlaintift appeared to be in no acute
distress (Tr. 385). She was able to sit, stand and walk normally
and without assistance, and she did not require help changing her
clothes or getting on and off the exam table (Tr. 385). Plain-
tiff was wearing a splint on her right wrist (Tr. 385). She

reported a loss of sensation in her right thumb and right index

 

 

 

 
finger and a tingling sensation in the third finger of her right
hand (Tr. 386). Dr. Mescon assessed plaintiff's motor strength
in her right hand at a 2 out of 5 and in her left hand at a 5 out
of 5 (Tr, 386).

Dr. Mescon diagnosed plaintiff with penetrating trauma
to her right hand (Tr. 386). Dr. Mescon wrote in her medical
source statement that plaintiff had no limitations on her ability
to sit, stand, climb, push, pull or carry heavy objects, but that
her ability to pinch or “to pick up a coin from a flat surface
would be severely limited because of loss of feeling in the right

thumb and right index finger" (Tr. 386).
3. Dr. W., Amory Carr

Dr. W. Amory Carr, a consulting psychologist, evaluated
plaintiff on November 14, 2013 (Tr. 389-93). Plaintiff reported
to Dr. Carr that she had been taken to the psychiatric emergency
room at North Central Bronx Hospital twice in 2013 because she
did not "feel like herself" (Tr. 389). At the time of the
evaluation, she was seeing Dr. Contreras and a therapist once per
month and taking Zoloft, Seroquel, vitamin D, Viibryd, co-

trimoxazole, gabapentin and Ambien® (Tr. 389-90).

 

Zoloft is the brand name for sertraline, which is "used to
(continued...)

10

 

 
Plaintiff reported that she had difficulty falling

 

°(..,continued)
treat depression, obsessive-compulsive disorder . . ., panic
attacks . . ., posttraumatic stress disorder .. ., and social
anxiety disoder." Sertraline, MedlinePlus,

https: //medlineplus. gov/druginfo/meds/a697048.html (last visited
Aug. 6, 2019).

- Seroquel is the brand name for quetiapine, which is “used
alone or with other medications to treat episodes of mania
(frenzied, abnormally excited or irritated mood) or depression in
patients with bipolar disorder (manic depressive disorder; a
disease that causes episodes of depression, episodes of mania,
and other abnormal moods)." Quetiapine, MedlinePlus, https://
medlineplus.gov/druginfo/meds/a698019.html (last visited May 16,
2019).

Vitamin Dis "a nutrient .. . that is needed for health and
to maintain strong bones." Vitamin D, National institutes of
Health Office of Dietary Supplements, https://ods.od.nih.gov/
factsheets/VitaminD-Consumer/ {last visited Aug. 6, 2019).

Viibryd is the brand name for vilazodone, which is “used to
tread depression." Vilazodone, MedlinePlus, https://
medlineplus.gov/druginfo/meds/a611020.html (last visited Aug. 6.
2019).

Co-trimoxazole is “used to treat certain bacterial
infections, such as pneumonia .. ., bronchitis . . ., and
infections of the urinary tract, ears, and intestines." Co-
trimoxazole, MedlinePlus, https://medlineplus.gov/druginfo/meds/
a68@4026.html (last visited Aug. 6, 2019).

Gabapentin is "used to help control certain types of
seizures in people who have epilepsy," "to relieve the pain of
postherpetic neuraigia," “to relieve the pain of diabetic
neuropathy" and "to treat and prevent hot flashes .
Gabapentin, MedlinePlus, https://medlineplus. gov /druginfo/meds/
a694007.html (last visited Aug. 6, 2019).

W

Ambien is a brand name for zolpidem, which is "used to treat
insomnia." Zolpidem, MedlinePlus, https://medlineplus.gov/
druginfo/meds/a693025.html (last visited Aug. 6, 2019).

11

 

 
asleep and that she had an increased appetite which resulted in
weight gain (Tr. 390). Plaintiff also reported experiencing
symptoms of depression and anxiety, including crying spells,
irritability, difficulty concentrating, social withdrawal,
excessive worry, nightmares, restlessness and muscle tension (Tr.
390). She denied any symptoms of mania or thought disorder, but
she reported poor short-term memory and "receptive language
deficits" (Tr. 390}.

In an evaluation of plaintiff's mental status, Dr. Carr
noted that plaintiff was cooperative but that her manner of
relating was somewhat childish (Tr. 390). She was casually
dressed and well groomed, with normal posture and appropriate eye
contact but somewhat restless motor behavior (Tr. 390). Plain-
tiff's speech was fluent and clear, but Dr. Carr was unable to
assess her expressive and receptive language due to a ianguage
barrier (Tr. 390). Plaintiff's thought processes were coherent
and goal~directed, with no evidence of hallucinations, delusions
or paranoia (Tr. 391). Piaintiff had a full range of affect with
one occasion of inappropriate laughter (Tr. 391). Her attention
and concentration were impaired; she was unable to count to 20 or
to perform simple calculations or serial subtractions {Tr. 391).
Her recent and remote memory skills were also impaired; she couid

recall only two out of three objects after a five-minute period

12

 

 
and could not recite four digits forward or three digits backward
(Tr. 391). Finally, Dr. Carr found that plaintiff's intellectual
functioning was below average, her fund of information was
appropriate and her insight and judgment were fair (Tr. 391).

Dr. Carr noted that plaintiff was able to dress, bathe
and groom herself, but she had sometimes gone two or three days
without showering and feared drowning in the bath (Tr. 391). She
did not cook because she forgot to turn the stove off, and she
did not clean because she forgot to do so or put it off (Tr.
391). She did not shop because she did not like to go outside,
and she did not manage money because she was "too forgetful" (Tr.
391). She did do some laundry (Tr. 391). Her social life was
limited to her immediate family (Tr. 391-92).

In a medical source statement, Dr. Carr wrote that
plaintiff's ability to understand and follow simple directions
and instructions was mildly limited (Tr. 392). Her abilities to
maintain attention and concentration, learn new tasks, make
appropriate decisions, relate adequately with others and appro-
priately deal with stress were moderately limited (Tr. 392). Her
abilities to perform simple tasks independently and to maintain a
regular schedule were moderately-to~markedly limited (Tr, 392).
Plaintiff's ability to perform complex tasks independently was

markedly limited (Tr. 392). Dr. Carr attributed plaintiff's

13

 

 
limitations to her anxiety and depression and wrote that, "[t]he
results of the evaluation are consistent with psychiatric prob-
lems and may significantly interfere with the claimant's ability
to function on a daily basis" (Tr. 392). Dr. Carr diagnosed
plaintiff with unspecified depressive disorder and unspecified
anxiety disorder (Tr. 392), Dr. Carr also ruled out a diagnosis
of borderline intellectual functioning (Tr. 392). Dr. Carr
recommended that plaintiff continue with mental health treatment

(Tr. 392).

4, Dr. Ruby Phillips

Dr. Ruby Phillips, a consulting psychologist, evaluated
plaintiff on June 4, 2016 (Tr. 453-56). Plaintiff reported to
Dr. Phillips that she had been hospitalized for depression in
October 2015 and for high blood pressure in 2016 (Tr, 453). At
the time of the evaluation, plaintiff reported that she had been
seeing a psychiatrist once per month since 2011 and a
psychologist once per week since 2011 and taking omeprazole,
ibuprofen, Zoloft, Seroquel, metformin, Ambien, ferrous sulfate,

penicillin and verapamil® (Tr. 453).

 

‘omeprazole is “used alone or with other medications to

treat the symptoms of gastroesophageal reflux disease (GERD)
." Omeprazole, MedlinePlus, https://medlineplus.gov/druginfo/
(continued...)

i4

 

 
Plaintiff reported that she had difficulty falling
asleep but that her appetite was normal (Tr. 453). Plaintiff
also reported experiencing symptoms of depression and anxiety,
including crying spells, difficulty concentrating, excessive
worry and restlessness (Tr. 453). She denied any symptoms of
mania, but she reported poor short-term memory and auditory
hallucinations, including hearing voices and knocks at the door
(Tr. 453-54).

In an evaluation of plaintiff's mental status, Dr.
Phillips noted that plaintiff was cooperative but that her manner
of relating was somewhat immature (Tr. 454). She was appropri-
ately dressed and adequately groomed, with normal posture and

motor behavior and appropriate eye contact (Tr. 454). Plain-

 

6(., continued)
meds/a693050.html (last visited Aug. 7, 2019).

Metformin is "used alone or with other medications,
including insulin, to treat type 2 diabetes . . . ." Metformin,
MedlinePlus, https://medlineplus. gov/druginfo/meds/a 696005. html
(last visited Aug. 7, 2019).

Ferrous sulfate is an iron supplement "used to treat or
prevent anemia... ." ron Supplements, MedlinePlus,
https: //medlineplus.gov/druginfo/meds/a682778.html (last visited
Aug. 7, 2019).

Verapamil is "used to treat high blood pressure and to
control angina {chest pain)." Verapamil, MedlinePlus,
https: //medlineplus.gov/druginfo/meds/a684030.html (last visited
Aug. 7, 2019).

15

 

 
tiff's speech was fluent and clear, and her expressive and
receptive language skills were adequate (Tr. 454). Plaintiff's
thought processes were coherent and goal-directed, with no
evidence of hallucinations, delusions or paranoia (Tr. 454).
Plaintiff had a full range of affect (Tr. 454). Her attention
and concentration were intact; she was able to count and to
perform simple calculations and serial subtractions (Tr. 455).
Her recent and remote memory skills were impaired; she could
recall only one out of three objects immediately and zero out of
three objects after a five-minute period and could not recite
digits forward or backward (Tr. 455). Finally, Dr. Phillips
found that plaintiff's intellectual functioning was average, her
fund of information was appropriate, her insight was poor and her
judgment was fair (Tr. 455).

Dr. Phillips noted that plaintiff was able to dress,

bathe and groom herself, but she did not cook because of poor

concentration {Tr. 455). She sometimes cleaned but did not do
laundry or shop (Tr. 455). She managed her own money but did not
take public transportation (Tr. 455). Plaintiff reported good
familial relationships (Tr. 455). She spent her time playing

dominoes, drinking coffee and sitting in front of her building

(Tr. 455).

16

 

 

 
In her medical source statement, Dr. Phillips wrote
that plaintiff's abilities to learn new tasks, perform complex
tasks independently, make appropriate decisions and deal appro-
priately with stress were markediy limited (Tr. 455). Her
ability to relate adequately with others was moderately limited
(Tr. 455). Plaintiff demonstrated no limitation in her abilities
to understand and follow simple directions and instructions,
perform simple tasks independently, maintain attention and
concentration and maintain a regular schedule (Tr. 455). Dr.
Phillips attributed plaintiff's limitations to her anxiety and
"osychotic symptoms" and wrote that, "[t]he results of the
present evaluation are consistent with psychiatric and cognitive
problems, and these may significantly interfere with the claim-
ant's ability to function on a daily basis" (Tr. 456). Dr.
Phillips diagnosed plaintiff with an unspecified psychotic
disorder and persistent depressive disorder (Tr. 456). She also
ruled out a diagnosis of neurocognitive disorder (Tr, 456). Dr.
Phillips recommended that plaintiff continue with mental health
treatment and undergo a neuropsychological examination (Tr. 456).

In a separate medical source statement also dated June
4, 2016, Dr. Phillips indicated that plaintiff's abilities to
understand, remember and carry out simple instructions and to

interact appropriately with supervisors, co-workers and the

1?

 

 

 

 
public were moderately limited (Tr. 457-58).'’ She also indicated
that plaintiff's abilities to understand, remember and carry out
complex instructions and to make judgments on complex work~-
related decisions were markedly limited (Tr. 457). Plaintiff
demonstrated no limitation on her ability to respond appropri-
ately to usual work situations and to changes in a routine work

setting (Tr. 458).

5. Dr. Sharon Revan

Dr. Sharon Revan, a consulting internist, examined
plaintiff on June 4, 2016 (Tr. 462-65). Plaintiff complained of
a history of shoulder pain, right knee pain, hypertension and
diabetes (Tr. 462). Plaintiff reported suffering from high blood
pressure for ten years and from diabetes for eight years (Tr.
A62).

Plaintiff reported that she started smoking cigarettes
at age 21 and that she smoked two packs per day (Tr. 463). She

denied drinking alcohol or using illegal drugs (Tr. 463).

 

’Dr. Phillips's opinion that plaintiff's abilities to
understand, remember and carry out simple instructions were
moderately limited (Tr. 457) directly contradicts her opinion
that plaintiff demonstrated no limitation in her abilities to
understand and follow simple directions and instructions and
perform simple tasks independently (Tr. 455). However, the
record does not explain this inconsistency.

18

 

 

 
Plaintiff reported that she showered and dressed herself, but
that her husband and daughter cooked, cleaned, did laundry and
shopped (Tr. 463).

Upon examination, plaintiff appeared to be in no acute
distress (Tr. 463}. She was able to sit, stand and walk normally
and without assistance, and she did not require help changing her
clothes or getting on and off the exam table (Tr. 463). Plain-
tiff had a full range of motion in both knees, with crepitus®
when she bent her knees (Tr. 464). Dr. Revan found plaintiff's
hand and finger dexterity intact and assessed plaintiff's grip
strength at a 5 out of 5 in both hands (Tr. 465).

Dr. Revan diagnosed plaintiff with right shoulder pain,
right knee pain, hypertension and diabetes (Tr. 465). Dr. Revan
wrote in her medical source statement that plaintiff had no
limitations in her speech, vision, hearing, and fine and gross
motor activity of her upper extremities (Tr. 465). Plaintiff's
abilities to walk, stand and climb stairs were mildly limited due
to her right knee pain, and her abilities to sit and lie down

were limited due to knee numbness (Tr. 465). Finally, Dr. Revan

 

®Crepitus refers to "the grating sensation caused by the
rubbing together of the dry synovial surfaces of joints."
Dorland's at 429,

19

 

 

 
found that plaintiff's activities of daily living were mildly-to-
moderately limited as a result of her depression (Tr. 465).

In a separate medical source statement also dated June
4, 2016, Dr. Revan opined that plaintiff could lift and carry
items weighing up to 20 pounds one-third of the time, but that
she would be unable to lift and carry an item weighing more than
20 pounds (Tr. 466). Dr. Revan found that plaintiff could sit or
stand for 30 minutes without interruption and could walk for 10
minutes without interruption (Tr. 467). Out of an eight-hour
work day, Dr. Revan opined that plaintiff could sit for two
hours, stand for two hours and walk for one hour (Tr. A67).? Dr.
Revan found that plaintiff had full, continuous use of both hands
and both feet and that she was fully able to balance, stoop and
erouch, but that she could not kneel, crawl or climb ladders or

scaffolds (Tr. 468-69).

 

%In response to the question, “If the total time for
sitting, standing and walking does not equal or exceed 8 hours,
what activity is the individual performing for the rest of the
eight hours?” Dr. Revan wrote, "Tired and [right] knee pain" (Tr.
AGT).

29

 

 
RD. Proceedings Before the Abd
1. Plaintiff's Testimony

Plaintiff testified that she was fifty years oid, that
she was born in Santo Domingo, Dominican Republic, and that she
had lived in the United States for more than 18 years (Tr. 35,
78-79). She completed only a year or two of school in the
Dominican Republic (Tr. 35-36). Plaintiff worked for 13 or 14
years at a laundry, operating a machine that sorted towels (Tr.
36, 50, 79, 82-83). She also testified that she was unable to
work due to the damage to a tendon in her hand that resulted from
her falling on her keys (Tr. 60-61, 79-80). Plaintiff testified
that her right hand and elbow felt numb and that she experienced
cramping from her fingers up to her elbow (Tr. 85-86, 101-02).
The cramping and loss of sensation was worst in her thumb and
index finger (Tr. 104). She had had several previous surgeries
on her hand and was scheduled for another surgery on her hand and
elbow a few months after the July 23, 2015 hearing (Tr. 61-62,
80). However, plaintiff testified that she had no difficulty
standing or walking (Tr. 64).

With respect to her mental impairments, plaintiff
testified that she was also unable to work because of her inabil~

ity to concentrate, that her "mind just starts iwandering] off"

21

 

 
(Tr. 43, 79). She received treatment from Dr. Contreras
frequently (Tr. 86-87). She was uncomfortable around other
people and did not like having people “in back of" her (Tr. 84).
Plaintiff testified that she did not cook, clean or do laundry,
that she did not "have the desire” to bathe and that her 27-year~-

old daughter did "everything" for her (Tr. 98-100).

2. Vocational Expert Testimony

VE Dr. Tites ("VE Tites") testified at the July 23,
2015 hearing (Tr. 67-74). VE Tites characterized plaintiff's
past work as a laundry worker, which is defined in the United
States Department of Labor's Dictionary of Occupational Tities
("DOT") as either medium- or light-exertion, depending on the
industry in which the laundry worker worked (Tr. 70). The ALJ
asked VE Tites whether a hypothetical person of plaintiff's
education and experience, with "no limitations in climbing,
pushing, pulling or carrying heavy objects" but who could not
"pick up a coin from a flat surface" could perform plaintiff's
past work (Tr. 70-71). VE Tites testified that such an individ-
ual could perform plaintiff's past work (Tr. 71). The ALJ then
asked VE Tites whether a hypothetical person of plaintiff's
education and experience who could lift and carry up to 20 pounds

with "no limitations on sitting or standing," but who was limited

22

 

 
to carrying out simple instructions and who could not pick up a
coin from a flat surface or "perform a similar type operation”
could perform plaintiff's past work (Tr. 71). VE Tites testified
that such an individual could also perform plaintiff's past work
(Tr. 71). VE Tites also confirmed that plaintiff's past work
required only occasional contact with supervisors and co-workers
and no contact with the public, and that an individual doing such
work could be off-task up to ten percent of the time and absent
once per month (Tr. 71-72).

When asked by plaintiff's counsel if the hypothetical
individual described by the ALJ could perform plaintiff's past
work if she was off-task 20 percent of the time, VE Tites testi-

fied that she could not (Tr. 72-73}.

 

VE David Festa ("VE Festa") testified at the May 9,

2016 hearing (Tr. 118-26, 131-40). VE Festa characterized

 

plaintiff's past work as a laundry laborer, which is defined in
the DOT as medium-exertion, unskilled work (Tr. 123). VE Festa
characterized plaintiff's performance of her past work as light—
exertion because she was required to lift and carry a maximum of
20 pounds (Tr. 123). The ALJ asked VE Festa if a hypothetical
individual who could perform the full range of light-exertion
work with the limitation that she "avoid forceful torque," such

as using a screwdriver, could perform plaintiff's past work (Tr.

23
124). VE Festa testified that such an individual could perform
plaintiff's past work as she actually performed it (Tr. 124).
When asked by the ALJ if the same hypothetical individual could
perform plaintiff's past work if she could lift up to 20 pounds
with either her left hand or both hands, VE Festa testified that
such an individual could also perform plaintiff's past work (Tr.
125). When asked by the ALJ if a hypothetical individual of
plaintiff's education and experience who could perform a full
range of light-exertion work except for tasks involving “forceful
torque” and who was limited to simple tasks with only occasional
contact with supervisors, co-workers and the public could perform
plaintiff's past work, VE Festa testified that such an individual
could perform plaintiff's past work (Tr. 126).

In response to testimony by plaintiff that her past
work involved pushing wheeled carts of towels weight approxi-
mately 100 pounds, VE Festa testified that the work of a laundry
laborer who had to push such carts would be considered medium—
exertion or heavy-exertion (Tr. 132).

Finally, when asked by the Ald if there were any jobs
that a hypothetical individual of plaintiff's education and
experience who could do medium-exertion work of lifting and
carrying up to 30 pounds, except for tasks involving "forceful

torque," and who was limited to simple tasks with only occasional

24

 

 

 
contact with supervisors, co-workers and the public could
perform, VE Festa testified that such an individual could work as
a hand packager, DOT code number 920.587-018, with 53,252 jobs

nationally (Tr. 133-35}.

3. Medical Expert Testimony

Dr. Allan Levine, a medical expert in orthopedic
surgery, testified at the May 9, 2016 hearing (Tr. 93~117). He
testified that an x-ray of plaintiff's right hand on May 24, 2013
revealed mild radial displacement or partial dislocation of the
first metacarpal (Tr. 106). Plaintiff was diagnosed with right
carpal tunnel syndrome and trigger finger’ of the right ring
finger on July 9, 2013 (Tr. 107). She underwent surgery on
September 18, 2013, and an examination of her hand on November
11, 2013 disclosed a "fairly normal range of motion" (Tr. 108).
Dr. Levine noted that plaintiff had a second operation on her
hand on May 5, 2014 and that by July of 2014 she “was doing well"
(Tr. 109).

Dr. Levine opined that plaintiff's physical impairments

did not meet or equal one of the listed impairments in 20 C.F.R.,

 

MTrigger finger refers to “a finger liable to have a
momentary spasmodic arrest of flexion or extension followed by a
snapping inte place, due either to stenosing tenosynovitis or to
a nodule in the flexor tendon." Dorland's at 708.

29

 

 

 
Part 404, Subpart P, Appendix 1 because he "found no evidence of
extreme loss of fine and gross manipulation of both upper
extremities"; he explained that plaintiff's impairment only
affected her right hand (Tr. 109). He also noted plaintiff's
statements in the record that she was able to cook, clean, do
laundry, shop, dress, bathe, shower, watch television and smoke
cigarettes (Tr. 109).

With respect to plaintiff's RFC, Dr. Levine opined that
plaintiff was capable of lifting and carrying 30-pound objects
occasionally and 10-pound objects frequently (Tr. 111). She was
able to sit, stand and walk for six hours out of an eight-hour
work day, with no limitations on her abilities to kneel, crouch,
stoop or climb stairs (Tr. 111, 113). Dr. Levine found that
plaintiff should avoid ladders, scaffolds and repetitive forceful

gripping or twisting activities with her hand (Tr. 113-15).

Iil. Analysis

A. Applicable Legal
Pringiples

1. Standard of Review

The Court may set aside the final decision of the

Commissioner only if it is not supported by substantial evidence

26

 

 

 
or if it is based upon an erroneous legal standard, 42 U.S.C. §
405(g); Lockwood v. Comm'r of Soc. Sec. Admin., 914 F.3d 87, 91
(2d Cir. 2019); Selian v. Astrue, 708 F.3d 409, 417 (2d Cir.
2014) (per curiam); Talavera v. Astrue, 697 F.3d 145, 151 (2d

Cir. 2012); Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008).

 

Moreover, the court cannot "affirm an administrative action on
grounds different from those considered by the agency."
Lesterhuis v. Colvin, 805 F.3d 83, 86 (2d Cir. 2015), quoting
Burgess v. Astrue, supra, 537 F.3d at 128.

The Court first reviews the Commissioner's decision for
compliance with the correct legal standards; only then does it
determine whether the Commissioner's conclusions were supported
by substantial evidence. Byam v. Barnhart, 336 F.3d 172, 179 (2d
Cir. 2003), citing Tejada v. Apfel, 167 F.3d 770, 773 (2d Cir,
1999). "Even if the Commissioner's decision is supported by
substantial evidence, legal error alone can be enough to overturn
the ALJ's decision." Ellington v, Astrue, 641 F. Supp. 2d 322,
328 (S.D.N.Y. 2009) (Marrero, D.J.). However, “where application
of the correct legal principles to the record could lead to only
one conclusion, there is no need to require agency reconsidera-—
tion." Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987).

"Substantial evidence is evidence that ‘a reasonable

mind might accept as adequate to support a conclusion.

2]

 

 
Estrella v. Berryhill, 925 F.3d 90, 95 (2d Cir. 2019), quoting
McIntyre v. Colvin, 758 F.3d 146, 149 (2d Cir. 2014); accord
Talavera v. Astrue, supra, 697 F.3d at 151 ("'Substantial evi-
dence’ is ‘more than a mere scintilla. It means such relevant
evidence as a reasonable mind might accept as adequate to support
a conclusion.'"), quoting Richardson v. Perales, 402 U.S. 389,
401 (1971). Consequently, "(e]ven where the administrative
record may also adequately support contrary findings on particu~
lar issues, the ALJ's factual findings ‘must be given conclusive
effect' so long as they are supported by substantial evidence."
Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010) (per curiam),
quoting Schauer v. Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).
Thus, "[i]n determining whether the agency's findings were
supported by substantial evidence, ‘the reviewing court is
required to examine the entire record, including contradictory
evidence and evidence from which conflicting inferences can be
drawn.'" Selian v. Astrue, supra, 708 F.3d at 417 (citation
omitted}.

2. Determination

of Disability
Under Title II of the Act, a claimant is entitled to

DIB if she can establish an "inability to engage in any substan—

28

 

 
tial gainful activity [("SGA")] by reason of any medically
determinable physical or mental impairment which can be expected
to . . . last for a continuous period of not less than 12
months." 42 U.S.C. § 423(d)} (1) (A); see Barnhart v. Walton, 535
U.S. 212, 217-22 (2002) (both impairment and inability to work
must last twelve months); Estrella v. Berryhill, supra, 925 F.3d
at 94. The impairment must be demonstrated by "medically accept-—
able clinical and laboratory diagnostic techniques," 42 U.5.C. &
423(d) (3), and it must be
of such severity that [the claimant] is not oniy unable
to do fher] previous work but cannot, considering [her}
age, education, and work experience, engage in any
other kind of substantial gainful work which exists in
the national economy, regardless of whether such work
exists in the immediate area in which [she] lives, or
whether a specific job vacancy exists for [her}, or
whether [she] would be hired if [she] applied for work.
42 U.S.C. § 423{(d) (2) (A). In addition, to obtain DIB, the
claimant must have become disabled between the alleged onset date
and the date on which she was last insured. ee 42 U.S.C. §$§
A16(i), 423(a); 20 C.F.R. §§ 404.130, 404.315; McKinstry v.
Astrue, 511 F. App'x 110, Jil (2d Cir. 2013) (summary order},

citing Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir. 2008). In

 

making the disability determination, the Commissioner must
consider: "'(1) the objective medicai facts; (2) diagnoses or

medical opinions based on such facts; (3) subjective evidence of

29

 

 
pain or disability testified to by the claimant or others; and
(4) the claimant's educational background, age, and work experi-

TAT

ence. Brown v. Apfel, 174 F.3d 59, 62 (2d Cir. 1999) (per
curiam), quoting Mongeur v. Heckler, 722 F.2d 1033, 1037 (2d Cir.
1983) (per curiam).

In determining whether an individual is disabled, the

Commissioner must follow the five-step process required by the

regulations. 20 C.F.R. § 404.1520(a) (4) (1)-(v); see Estrella v.

 

Berryhill, supra, 925 F.3d at 94; Selian v. Astrue, supra, 1/08
F,3d at 417-18; Talavera v. Astrue, supra, 697 F.3d at 151. The
first step is a determination of whether the claimant is engaged
in SGA. 20 C.F.R. § 404.1520(a) (4) (i). If she is not, the
second step requires a determination of whether the claimant has
a "severe medically determinable physical or mental impairment."

~20 C.F.R. § 404,1520(a) (4) (ii). If the claimant does not have a

 

severe medically determinable impairment or combination of
impairments, she is not disabled. See Henningsen v. Comm'r of

Soc. Sec. Admin., 111 F. Supp. 3d 250, 264 (E.D.N.¥. 2015); 20

 

C.F.R. § 404.1520(c). If she dees, the inquiry at the third step
is whether any of the claimant's impairments meet one of the
listings in Appendix 1 of the regulations. 20 C.F.R. §
404.1520(a) (4) (iii). If the answer to this inquiry is affirma-

tive, the claimant is disabled. 20 C.F.R. § 404.1520(a) (4) (iii).

30
If the claimant does not meet any of the listings in
Appendix 1, step four requires an assessment of the claimant's
residual functional capacity ("RFC") and whether the claimant can
still perform her past relevant work given her RFC. 20 C.F.R.
§ 404,1520(a) (4) (iv); see Barnhart v. Thomas, supra, 540 U.S. at
24-25, If she cannot, then the fifth step requires assessment of
whether, given the claimant's RFC, she can make an adjustment to
other work. 20 C.F.R. § 404.1520(a} (4) (vw). If she cannot, she
will be found disabled. 20 C.F.R. § 404.1520(a) (4) (v).

RFC is defined in the applicable regulations as "the
most [the claimant] can still do despite {fher] limitations."
20 C.F.R. § 404.1545(a) (1). To determine RFC, the ALJ
"'tidentif[ies] the individual's functional limitations or re-
strictions and assess[es] [her] . . . work-related abilities on a
function-by-function basis, including the functions in paragraphs
(b), (c), and (d) of 20 [C.F.R. §] 404.1545 . . . .'" Cichogki v.
Astrue, 729 F.3d 172, 176 (2d Cir. 2013) (per curiam), quoting
Social Security Ruling ("SSR") 96-8p, 1996 WL 374184 at *1 {July
2, 1996). The results of this assessment determine the claim-—
ant's ability to perform the exertional demands of sustained work

which may be categorized as sedentary, light, medium, heavy or

31

 

 

 
very heavy.’! 20 C.F.R. § 404.1567; see Schaal v. Apfel, 134
F.3d 496, 501 n.6 (2d Cir. 1998). This ability may then be found
to be limited further by nonexertional factors that restrict the
claimant's ability to work.” See Michaels v. Colvin, 621 F.
App'x 35, 38 n.4 (2d Cir. 2015) (summary order); Zabala v.
Astrue, 595 F.3d 402, 410-11 (2d Cir. 2010).

The claimant bears the initial burden of proving
disability with respect to the first four steps. Once the
claimant has satisfied this burden, the burden shifts to the
Commissioner to prove the final step -- that the claimant's RFC
allows the claimant to perform some work other than her past
work. Estrella v. Berryhill, supra, 925 F.3d at 94; Selian vy.
Astrue, supra, 708 F.3d at 418; Burgess v. Astrue, Supra, 537
F.3d at 128; Butts v. Barnhart, 388 F.3d 377, 383 (2d Cir. 2004),

amended in part on other grounds on reh'g, 416 F.3d 101 (2d Cir.

 

2005).

 

Ubyertional limitations are those which "affect only [the
claimant's] ability to meet the strength demands of jobs (sit~
ting, standing, walking, lifting, carrying, pushing, and puil-
ing)." 20 C.F.R. § 404.1569a(b).

LnNonexertional limitations are those which “affect only
[the claimant's] ability to meet the demands of jobs other than
the strength demands," including difficulty functioning because
of nervousness, anxiety or depression, maintaining attention or
concentration, understanding or remembering detailed instruc—
tions, seeing or hearing, tolerating dust or fumes, or manipula-
tive or postural functions, such as reaching, handling, stooping,
climbing, crawling or crouching. 20 C.F.R. § 404,.1569a(c).

32

 

 

 
When the ALJ finds that the nonexertional limitations
significantly diminish a claimant's ability to work, then the
Commissioner must introduce the testimony of a vocational expert
or other similar evidence in order to prove "that jobs exist in
the economy which the claimant can obtain and perform.” Butts v.
Barnhart, supra, 388 F.3d at 383-84 (internal quotation marks and
citation omitted); see also Heckler v. Campbell, 461 U.S. 458,
462 n.5 (1983) ("If an individual's capabilities are not de-
scribed accurately by a rule, the regulations make clear that the
individual's particular limitations must be considered.”). An
ALJ may rely on a vocational expert's testimony in response to a
hypothetical if there is “substantial record evidence to support
the assumption{s] upon which the vocational expert based his
opinion." Dumas v. Schweiker, 712 F.2d 1545, 1554 (2d Cir.
1983); accord Snyder v. Colvin, 667 F. App'x 319, 321 (2d Cir.
2016) (summary order) ("When the hypothetical posed to the
vocational expert is based on a residual functional capacity
finding that is supported by substantial evidence, the hypotheti-
cal is proper and the ALJ is entitled to rely on the vocational
expert's testimony."); Rivera v. Colvin, 1] Civ. 7469 (LTS) (DEF),
2014 WL 3732317 at *40 (S,D.N.Y¥. July 28, 2014) (Swain, D.J.)
("Provided that the characteristics described in the hypothetical

question accurately reflect the limitations and capabilities of

33

 

 

 
the claimant and are based on substantial evidence in the record,
the ALJ may then rely on the vocational expert's testimony
regarding jobs that could be performed by a person with those

characteristics.").

B. The ALJ's Decision

The ALJ applied the five-step analysis described above
and determined that plaintiff was not disabled (Tr. 15-24).

As an initial matter, the ALJ found that plaintiff met
the insured status requirements of the Act through December 31,
2017 (Tr. 17).

At step one, the ALJ found that plaintiff had not
engaged in SGA since December 13, 2011 (Tr. 17, citing 20 C.F.R.
§§ 404.1571 et seq.).

At step two, the ALJ found that plaintiff suffered from
the following severe impairments: "carpal tunnel syndrome and
trigger finger in the right hand, anxiety and depression" (Tr.
17, citing 20 C.F.R. §§ 404.1520(c)).

At step three, the ALJ found that plaintiff's impair~
ments, considered individually or in combination, did not meet or
medically equal the criteria of one of the listed impairments in
20 C.F.R., Part 404, Subpart P, Appendix 1 (Tr. 17, citing 20

C.F.R. §§ 404.1520(d), 404.1525, 404.1526). With respect to

34

 

 

 
plaintiff's physical impairments, the ALJ found that they did not
meet or medically equal listing 1.02, 20 C.F.R., Part 404,
Subpart P, Appendix 1, because they "only impacted her right hand
and apparently have not had an impact on any other major joint"
(Tr. 17-18).

The Ald also found that plaintiff's mental impairments
did not meet or medically equal listings 12.04 or 12.06, 20
C.F.R., Part 404, Subpart P, Appendix 1. In reaching his conclu-
sion, the ALJ stated that he considered whether the paragraph B
criteria were satisfied and concluded that, because plaintiff's
mental impairments did not cause at least one extreme or two
marked limitations, the paragraph B criteria were not satisfied
(Tr. 18}. The ALJ found that plaintiff experienced moderate
restriction in activities of daily living, moderate difficulties
in social functioning and marked difficulties in maintaining
concentration, persistence or pace, with no episodes of
decompensation lasting longer than a day (Tr. 18). The ALJ also
stated that he considered whether the paragraph C criteria were
satisfied, but he found no evidence that plaintiff required a
highly supportive living arrangement or that a minimal increase
in mental demands or a change in her environment would cause her
to decompensate (Tr. 18). Accordingly, the ALJ concluded that

plaintiff did not meet the paragraph C criteria (Tr. 18).

35

 

 
The ALJ then determined that plaintiff retained the RFC
to perform medium work as defined in 20 C.F.R. § 404.1567 (c) with
the limitations that she only occasionally be required to lift or
carry more than 30 pounds and that she not be required to perform
tasks with her right hand that require “forceful torque, such as
tightening screws" (Tr. 19). He also limited plaintiff to
"simple, unskilled work that does not require significant work
with others” (Tr. 19). To reach his RFC determination, the ALJ
examined the opinions of the treating and consulting physicians
and determined the weight to be given to each opinion based on
the objective medical record, including the treatment notes of
plaintiff's treating physicians (Tr. 19-22).

The ALJ afforded little weight to the opinions of Dr.
Contreras, plaintiff's treating psychiatrist (Tr. 20-21). The
ALJ concluded that Dr. Contreras's own treatment notes and the
evaluation by Dr. Phillips, the second consultative psychologist,
did not support Dr. Contreras's opinions dated January 29, 2014
and June 29, 2015 (Tr. 20-21). Specifically, the ALJ found that
the examinations of plaintiff's mental status from March 27, 2014
through April 17, 2015 were "virtually completely normal," in
contrast to Dr. Contreras's opinions that plaintiff's psychologi-
cal functioning was "markedly limited in every category" and that

plaintiff met the requirements of listings 12.04 and 12,06, 20

36

 

 
C.F.R., Part 404, Subpart P, Appendix 1 (Tr. 20-21). With
respect to Dr. Contreras's April 17, 2015 opinion, the ALJ found
that plaintiff's statement that her medication did not result in
any side effects contradicted Dr. Contreras's assertion that the
sedative effects of plaintiff's medication caused her to become
completely disabled and that the ultimate issue of disability is
reserved to the Social Security Administration (Tr. 19-20).

The ALJ afforded limited weight to the opinion of Dr.
Carr because "the weight of the evidence .. . indicates the
claimant can do a simple task/instruction job" (Tr. 21). The ALJ
did not assign a specific weight to the opinion of Dr. Phillips.

The ALJ afforded "good weight" to the opinion of Dr,
Levine, the orthopedic medical expert who reviewed the medical
evidence in the record and testified at the hearing (Tr. 21).
The ALJ concluded that Dr. Levine's opinion that plaintiff could
perform medium-exertion work with the limitations that she not be
required to grasp or twist objects with her right hand or to lift
or carry more than 30 pounds occasionally or 10 pounds frequently
was “supported by the weight of the record evidence" (Tr. 21).
The ALJ also afforded "good weight" to Dr. Mescon's opinion that
plaintiff had no limitations in her abilities to push or pull

objects with her hands (Tr. 21).

37

 

 
Finally, the ALJ afforded "limited weight" to Dr.
Revan's opinion that plaintiff's knee pain limited her abilities
to stand, walk, sit and lift and carry objects because he did not
find sufficient evidence that plaintiff's knee pain had lasted or
could be expected to last for more than one year (Tr. 22).

At step four, the ALJ found that plaintiff was capable
of performing her past relevant work as a factory worker who
washed linens (Tr. 22).

At step five,'*? relying on the testimony of the VE, the
ALJ found that jobs existed in significant numbers in the na-
tional economy that plaintiff could perform, given her RFC, age,
education and work experience (Tr. 23}. Concluding that the
expert's testimony was consistent with information in the DOT,
the ALJ determined plaintiff could perform those occupations and,
accordingly, was not disabled (Tr. 23).

C. Analysis of the
ALJ's Decision

Plaintiff attacks the ALJ's disability determination on

two grounds. First, plaintiff claims that in reaching his RFC

determination, the ALJ violated the treating physician rule by

 

Baithough the ALJ found that plaintiff was capable of
performing past relevant work at step four, he presented
"alternative findings" at step five (Tr. 22-23).

38

 

 

 
assigning less-than-controlling weight to the opinions of Dr.
Contreras, plaintiff's treating psychiatrist. Second, plaintiff
claims the ALJ failed to evaluate her testimony properly (Memo-
randum of Law in Support of Plaintiff's Motion for Judgment on
the Pleadings, dated Oct. 1, 2018 (D.I. 15) ("Pl. Mem.") at B-
17). The Commissioner contends that the ALJ's decision was
supported by substantial evidence and should be affirmed (Memo-
randum of Law in Response to Plaintiff's Motion for Judgment on
the Pleadings and in Support of the Commissioner's Motion for
Judgment on the Pleadings, dated Nov. 28, 2018 (D.1. 16) ("Def.

Mem.") at 15-25).

1. ALJ's RFC Finding

 

a. Treating Physician Rule

In considering the evidence in the record, the ALJ must
afford deference to the opinions of a claimant's treating physi-
cians. A treating physician's opinion will be given controlling
weight if it is “well-supported by medically acceptable clinical
and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in... [the] record." 20 C.F.R.

 

 

39
§ 404.1527 (c) (2);+4 see also Shaw. v. Chater, 221 F.3d 126, 134
(2a Cir. 2000); Diaz v. Shalala, 59 F.3d 307, 313 n.6 (2d Cir,
1995); Schisler v. Sullivan, 3 F.3d 563, 567 (2d Cir. 1933),

"[G]lood reasons" must be given for declining to afford
a treating physician's opinion controlling weight. 20 C.F.R. §
404.1527 (c) (2); Schisler v. Sullivan, supra, 3 F.3d at 568;
Burris v. Chater, 94 Civ. 8049 (SHS), 1996 WL 148345 at *4 n.3
(S.D.N,Y. Apr. 2, 1996) (Stein, D.J.).

[Ijf the ALJ decides the [treating physician's] opinion
is not entitled to controlling weight, it must deter-

mine how much weight, if any, to give it. In doing so,
it must “explicitly consider" the following, nonexclu-
sive "Burgess factors": "(1) the frequen[cy], length,

nature, and extent of treatment; (2) the amount of
medical evidence supporting the opinion; (3) the con-
sistency of the opinion with the remaining medical
evidence; and (4} whether the physician is a speciali-
ist." Selian v. Astrue, 708 F.3d 409, 418 (2d Cir.
2013) (per curiam) (citing Burgess, 537 F.3d at 129
{citing 20 C.F.R. § 404.1527 (c) (2))).

Estrella v. Berryhill, supra, 925 F.3d at 95-96. The Second
Circuit "'dofes] not hesitate to remand when the Commissioner has

not provided “good reasons" for the weight given to a treating

physician[']s opinion.'" Morgan v. Colvin, 592 F. App'x 49, 50
(2d Cir. 2015) (summary order), guoting Halloran v. Barnhart, 362

 

 

“The SSA recently adopted regulations that alter the
standards applicable to the review of medical opinion evidence
with respect to claims filed on or after March 27, 2017. See 20
C.F.R. § 404.1520c. Because plaintiff's claim was filed before
that date, those regulations do not apply here.

40

 

 

 
F.3d 28, 33 (2d Cir. 2004); accord Greek v. Colvin, 802 F.3d 370,
375 (2d Cir. 2015). However, if the ALJ provides "good reasons"
for the weight accorded to the treating physician's opinion and
the ALJ's reasoning is supported by substantial evidence, remand
is unwarranted. See Halloran v. Barnhart, supra, 362 F.3d at 32-
33; see also Atwater v. Astrue, 512 F. App'x 67, 70 (2d Cir.
2013) (summary order); Petrie v. Astrue, 412 F. App'x 401, 406-07
(2d Cir. 2011) (summary order); Kennedy v. Astrue, 343 F. App'x
719, 721 (2d Cir. 2009} (summary order).
b, Weight of
Dr. Contreras's Opinions

The ALJ did provide good reasons for declining to give
controlling weight to the opinions of Dr. Contreras, plaintiff's
treating psychiatrist, and his reasoning is supported by substan—
tial evidence. As the ALJ correctly noted, Dr. Contreras's
assessments of plaintiff's mental condition, as set forth in her
own treatment notes, do not support her opinions that plaintiff

is incapable of working.** Specifically, although Dr, Contreras

 

“plaintiff argues that "the ALJ did not discount the
opinions from Dr. Contreras" on the grounds that Dr. Contreras's
treatment notes "'failed to show the extreme limitations set
forth in her opinions,'":and, therefore, the court may not affirm
the ALJ's decision on this ground (Reply Memorandum in Further
Support of Plaintiff's Motion for Judgment on the Pleadings,

(continued...)

41

 

 
opined that plaintiff's medications sedated her to the point of
incapacity to work, neither plaintiff's subjective complaints nor
Dr. Contreras's treatment notes contain any evidence of such
severe side effects. Similarly, in her most recent mental
impairment questionnaire dated June 29, 2015, Dr. Contreras wrote
that plaintiff "presents with uncontroliable anger” (Tr. 426),
but only two treatment notes, one in May of 2012 and the other in
February of 2013, refer to plaintiff experiencing or expressing
feelings of anger. In the same mental impairment questionnaire,
Dr. Contreras opined that plaintiff was "{u]nable to meet compet—
itive standards" with respect to all but a few listed abilities.
However, when asked to explain her findings, she either did not
respond or wrote conclusory statements such as "(Plaintiff's]
degree of mental impairment limit[s] her ability to maintain a
normal work schedule. She suffers with debilitating [sic] and is

incapable of normal day to day activities" (Tr. 428-29). Thus,

 

i8(. continued)

dated Dec. 19, 2018 (D.I. 17) at 1, quoting Def. Mem. at 19).
However, the ALJ expressly concluded that "the notes and
examinations do not support any greater limitation that [sic} 1
find in this decision," "the claimant's treatment notes has [gic]
led me to only afford slight weight to opinion of Dr. Contreras”
and "the treating notes and the most recent consultative
examination do not support [Dr. Contreras's January 29, 2014 and
June 29, 2015 opinions]" (Tr. 20-21). Thus, I am not relying on
a ground that is different from the grounds on which the ALJ
relied.

42
the ALJ correctly found that Dr. Contreras's opinions are not
supported by her own treatment notes.

Furthermore, Dr. Contreras's opinions are contradicted
by the results of the consultative evaluations of Dr, Carr and
Dr. Phillips. In her January 29, 2014 medical source statement,
Dr. Contreras found plaintiff to be markedly limited with respect
to all work-related mental activities (Tr. 397-98). However, in
November of 2013, less than three months earlier, Dr. Carr opined
that plaintiff was markedly limited only in her ability to
perform complex tasks independently and her abilities to perform
simple tasks independently and to maintain a regular schedule
were moderately-to-markedly limited (Tr. 392); in all other
respects, Dr. Carr found that plaintiff's limitations ranged
between mild and moderate (Tr. 392). Similarly, as explained
above, Dr. Contreras found that plaintiff was "({uJnable to meet
competitive standards" in most respects in June of 2015 (Tr.
428). However, in June of 2016 Dr. Phillips opined that plain-
tiff's abilities to learn new tasks, perform complex tasks
independently, make appropriate decisions and deal appropriately
with stress were markedly limited, but that plaintiff demon-
strated no limitation in her abilities to understand and follow

simple directions and instructions, perform simple tasks inde-

43

 

 
pendently, maintain attention and concentration and maintain a
regular schedule (Tr. 455).

Finally, although plaintiff claims -~ and the ALJ
accepted -- that she did not engage in SGA after December 13,
2011, it appears from the record that plaintiff continued to
perform her past work for some part of 2012. Plaintiff's earn-
ings records indicate earnings of $9,405.30 for 2012, as compared
to $11,355.70 in 2011 and $15,082.60 in 2010 (Tr. 245-46, 259-
60). Dr. Contreras's treatment note from September 13, 2012
indicates that plaintiff "is not working anymore” (Tr. 366, 414

(emphasis added)), which suggests that plaintiff had been working

 

for some period of time following her initial appointment with
Dr. Contreras on December 13, 2011. The fact that plaintiff
continued to work after her aileged disability onset date under-
mines Dr. Contreras's opinions of plaintiff's incapacity. Thus,
there is substantial evidence in the record to support the Ald's
assignment of less-than-controlling weight to the opinions of Dr.

Contreras.

2. Plaintiff's Testimony

The Second Circuit set cut the framework an ALJ must

 

follow in assessing the credibility of a plaintiff's subjective

complaints when making an RFC finding:

 

44
Genier v.

When determining a claimant's RFC, the ALJ is required
to take the claimant's reports of pain and other limi-
tations into account, 20 C.F.R. § 416.929; see
Mclaughlin v. Sec'y of Health, Educ. & Welfare, 612
F.2d 701, 704-05 (2d Cir. 1980), but is not required to
accept the claimant's subjective complaints without
question; he may exercise discretion in weighing the
credibility of the claimant's testimony in light of the
other evidence in the record. Marcus v, Califano, 615
F.2d 23, 27 (2d Cir. 1979).

The regulations provide a two-step process for
evaluating a claimant's assertions of pain and other
limitations. At the first step, the ALJ must decide
whether the claimant suffers from a medically determi-~
nable impairment that could reasonably be expected to
produce the symptoms alleged. 20 C.F.R. § 404.1529(b).
That requirement stems from the fact that subjective
assertions of pain alone cannot ground a finding of
disability. 20 C.F.R. § 404.1529(a). If the claimant
does suffer from such an impairment, at the second
step, the ALJ must consider "the extent to which [the
claimant's] symptoms can reasonably be accepted as
consistent with the objective medical evidence and
other evidence" of record. Id. The ALJ must consider
"[s]ltatements [the claimant] or others make about [her}
impairment (s), [her] restrictions, [her] daily activi-
ties, fher] efforts to work, or any other relevant
statements [she] make[s] to medical sources during the
course of examination or treatment, or to [the agency]
during interviews, on applications, in letters, and in
testimony in [its] administrative proceedings." 20
C.F.R. § 404.1512(b) (3); see also 20 C.F.R. §
404.1529(a); S.S.R. 96-7p.

Astrue, supra, 606 F.3d at 49. An ALJ's credibility

determination is entitled to deference. See Sneil v. Apfel, 17?

F,3d 128,

135 (2d Cir. 1999) ("After all, the ALJ is in a better

position to decide issues of credibility.").

45

 
Plaintiff argues that despite the fact that she "gave
detailed statements regarding her psychiatric symptoms and
resulting limitations, her limited activities of daily living,
and her lack of any significant response to treatment," the ALJ
"merely made a conclusory finding suggesting that he discounted
[p]laintiff's statements . . . solely based on his characteriza-~
tion of {her} treatment records .. ." (Pl. Memo. at 16). First,
the single paragraph of plaintiff's brief that summarizes her
testimony belies the characterization of her statements as
"detailed." Plaintiff testified only that she could not concen-
trate, that she felt uncomfortable around other people and that,
with respect to activities of daily living, her daughter did
"everything" for her.

Second, as explained above, the ALJ considered plain-
tiffi's subjective complaints and the assessments of her treating
psychiatrist and the consultative psychologists in determining
plaintiff's mental RFC. The ALJ compared Dr. Contreras's opin-
ions to her notes from plaintiff's treatment, which included
plaintiff's statements about her mental health over a period of
more than three years. The ALJ then contrasted Dr. Contreras's
assessment of plaintiff's abilities with the opinions of the
consultative psychologists, which, again, included plaintiff's

statements with respect to her activities of daily living and her

46

 
mental limitations. Thus, contrary to plaintiff's argument, the
ALJ's consideration of plaintiff's statements exceeded "a
conclusory finding." Furthermore, as the Commissioner correctly
argues (Def. Memo. at 25), the ALJ was not required to discuss
all of the relevant factors. Cichocki v. Astrue, 534 F. App'x
71, 76 (2d Cir. 2013); accord Conyers v. Comm'r of Soc. Sec., 17
Civ. 5126 (BCM), 2019 WL 1122952 at *16 (S.D.N.Y. Mar. 12, 2019)
(Moses, M.J.); Martes v. Comm'r of Soc. Sec., 344 F. Supp. 3d
750, 767 (S.D.N.Y. 2018) (Gorenstein, M.J.); Duffy v. Comm'r of
Soc, Sec., 17 Civ. 3560 (GHW) (RWL), 2018 WL 4376414 at *19
(S.D.N.Y. Aug. 24, 2018) (Lehrburger, M.J.) (Report & Recommenda~
tion), adopted at, 2018 WL 4373997 (S.D.N.Y. Sept. 13, 2018)
(Woods, D.J.). Because the ALJ's reasoning was sufficiently set

forth in his decision, the record demonstrates that he did not

 

fail to properiy consider plaintiff's testimony.

 

 

 

A?
IV. Conclusion

Accordingly, for all the foregoing reasons, plaintiff's
motion is denied. The Clerk of the Court is respectfully re-
quested to mark this matter closed.

Dated: New York, New York
September 3, 2019

SO ORDERED

HENRY PLPMAN
United States Magistrate Judge

Copies transmitted to:

All Counsel

48

 

 
